Citation Nr: 0316109	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  00-07 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from August 1965 to August 
1967.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 RO rating decision which, 
in pertinent part, denied service connection for PTSD.  In 
August 2000, the veteran canceled a scheduled hearing at the 
RO before a hearing officer in favor of a Board 
videoconference hearing, but he failed to appear for such 
hearing which was scheduled in January 2001.  In March 2001, 
the Board remanded this appeal to the RO for further 
development.  


FINDINGS OF FACT

The veteran did not engage in combat, although there is 
sufficient verification of a service stressor, and the 
service stressor led to currently diagnosed PTSD.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1965 to August 1967.  His service personnel records indicate 
that he served in Vietnam from January 1966 to January 1967 
and that he was assigned to the 117th Transportation Company.  
He was awarded decorations indicating Vietnam service but 
none evidencing combat.  His military occupational specialty 
while in Vietnam was primarily supply handler.  The veteran's 
service medical records do not show a psychiatric disorder.  

VA treatment records dated from 1998 show that the veteran 
was treated for disorders including psychiatric complaints.  
A December 1998 VA treatment report noted that the veteran 
stated that he saw dead bodies while he was in Vietnam.  He 
also reported that he and his fellow servicemen were 
frequently shot at from the shore when they went back and 
forth from a job on a boat.  The veteran reported that he 
stayed awake at night and that he was fearful and scared most 
of the time.  It was noted that he had recurrent and 
intrusive disturbing recollections, that he suffered 
nightmares, that he had markedly diminished interest in 
significant activities, that he had trouble concentrating 
with memory problems, and that he had an exaggerated startle 
response.  The assessment included PTSD (Vietnam), probable.  

In a statement received in January 1999, the veteran reported 
that during lineman training at Fort Dix, New Jersey, he was 
up on a pole and noticed that a man several poles over had 
fallen from the top of the pole to the ground.  He reported 
that the man was injured to the extent that he never returned 
to active duty.  The veteran stated that he thought about 
such episode constantly.  He also indicated he was assigned 
to the 117th Transportation Company in Saigon at the start of 
his tour.  The veteran stated that he was assigned to work at 
the docks and to help unload cargo ships and put cargo in 
warehouses.  He noted that he handled ammunition, artillery 
rounds, mines, hand grenades, food, clothing, and chemicals 
such as Agent Orange.  The veteran stated that he worked at 
night and that his unit would have to leave their quarters to 
go down stream before dark.  He indicated that they often 
received rifle fire from the jungle on the riverbank.  The 
veteran noted that although they were never hit, they did 
have to return fire from aboard ship.  He further reported 
that they would see Vietnamese bodies floating in the harbor 
and that they were told the bodies were probably booby-
trapped.  The veteran stated that they would shoot the bodies 
until they sank or would explode.  He noted that during work 
hours he could always hear gunfire.  

In a lay statement received in January 1999, the veteran's 
wife reported that she had known the veteran since two or 
three years after his discharge from service.  She stated 
that the veteran had suffered mentally and physically since 
going to Vietnam.  

In an April 1999 PTSD questionnaire, the veteran stated that 
on more than one occasion during service, his unit came under 
fire from the river banks while going to and from work on the 
dock at Saigon.  He stated that the rounds would penetrate 
the sides of the boats and rattle around inside.  The veteran 
indicated that they would also see dead bodies floating and 
that most of the time they were booby-trapped.  He noted that 
such happened at least twice a week for the year he was in 
Vietnam.  

VA treatment records dated from 1999 and 2000 show that the 
veteran was treated for disorders including psychiatric 
problems.  An October 1999 treatment entry from a 
psychologist noted that the veteran had been treated for 
approximately one year and that it was his professional 
clinical judgment that the veteran was definitely to 
considerably disabled due to his PTSD.  The psychologist 
indicated that the veteran was not in combat, but that he was 
exposed to several traumatic incidents in service and in 
Vietnam.  It was noted that such incidents included being 
shot at virtually daily while going to work in Vietnam, 
seeing dead bodies in the water, seeing a friend killed 
during training in the United States, and knowing people who 
were killed in Vietnam.  The psychologist commented that the 
veteran met the listing for PTSD (DSM-IV).  It was reported 
that the veteran's symptoms included anxiety, intrusive 
thoughts, sleep disturbance, nightmares, depression, anger 
and irritability, avoiding and isolating, and difficulty in 
adapting to stressful conditions.  November 1999 and August 
2000 treatment entries related assessments of PTSD.  

In response to a VA request for stressor information, the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) provided a February 2003 letter and several 
enclosures.  The USASCRUR stated that a copy of an enclosed 
1966 unit history submitted by the 117th Transportation 
Company documented that elements of the company were 
subjected to enemy activity, but that no casualties were 
sustained.  It was reported that an extract of Operational 
Reports Lessons Learned submitted by the 11th Transportation 
Battalion, the higher headquarters of the 117th 
Transportation Company, for the period from August 1966 to 
January 1967, documented unit operations and enemy activity 
during the reporting period.  Extracts of Weekly Summary 
Reports submitted by the U.S. Military Assistance Command 
Vietnam (USMACV) for the weeks ending August 13, 1966 and 
December 24, 1966, were reported by the USASCRUR to document 
attacks in the area of Saigon, which was noted to be one of 
the documented area base camp locations of the 117th 
Transportation Company.  A computer analysis relative to 
Agent Orange spray applications was also enclosed.  The 
documents from USASCRUR refer, in part, to the veteran's unit 
being exposed to mortar attacks in Vietnam.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for service connection for PTSD.  
Necessary medical and other records have been obtained.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

The veteran maintains that he has PTSD from stressors from 
his Vietnam service during his August 1965 to August 1967 
active duty.  The medical records from 1998 to 2000 include a 
diagnosis of PTSD said to be related to Vietnam experiences.  
The Board finds that there is an acceptable diagnosis of 
PTSD, and medical linkage between PTSD and purported service 
stressors.  

With regard to the stressor element, the veteran has reported 
several in-service stressors including exposure to gunfire 
and seeing dead bodies, while assigned to the 117th 
Transportation Company while in Vietnam.  The evidence of 
record does not support a finding that the veteran engaged in 
combat with the enemy.  Thus, his assertions of service 
stressors are not sufficient to establish their occurrence.  
Rather, a service stressor must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet.App. 124 
(2002); Fossie v. West, 12 Vet.App. 1 (1998); Cohen v. Brown, 
10 Vet.App. 128 (1997); Doran v. Brown, 6 Vet.App. 283 
(1994).  A recent court decision indicates that a rocket 
attack at a large base in Vietnam may be a sufficient PTSD 
stressor, and a veteran's claimed personal exposure to the 
attack will be satisfactorily corroborated by his presence 
with his unit which was known to be generally exposed to the 
attack.  Pentecost, supra.  Information from the service 
department corroborates that the veteran's unit was exposed 
to such attacks in Vietnam.  In the spirit of the holding in 
Pentecost, the Board finds there is sufficient credible 
supporting evidence of a PTSD-related stressor in Vietnam.


In sum, all elements for service connection for PTSD are 
established.  The Board concludes that PTSD was incurred in 
service, and service connection for such is granted.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

